Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Amendment, filed on 08/22/2022, has been entered.
Claims 1-35 are pending with claims 3, 8, 10-17, 21, and 25-28 being amended and claims 31-35 being newly added.


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/22/2022 has been entered.
 

Examiner’s Note

The instant application has a lengthy prosecution history and the examiner encourages the applicant to have an interview (telephonic or personal) with the examiner prior to filing a response to the instant office action.  Also, prior to the interview the examiner encourages the applicant to present multiple possible claim amendments, so as to enable the examiner to identify claim amendments that will advance prosecution in a meaningful manner.


Response to Arguments/Amendments

Presented arguments have been fully considered, but they are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s).

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 2, 7, 8, 10, 17, 7 and 24  are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 21, 22, 8, 16, 21 and 23   of U.S Patent Application No. 16/944066.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are similar to the claims in the copending application to meet the limitations claimed in the instant application.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Table 1: 	Comparison of claims in instant Application No. 16/944071 vs. Patent Application No. 16/944066

Appl. 16944071
Appl. 16944066
1. A processor, comprising: one or more circuits to: 

sample a first set of pixel data from a first video frame; sample a second set of pixel data from a second video frame based, at least in part, on a set of forward pointing motion vectors from the first video frame to a pixel location in the second video frame; and generate an intermediate video frame between the first video frame and the second video frame based, at least in part, on the sampled first set of pixel data and the sampled second set of pixel data.
1. A processor, comprising: 


one or more circuits to generate a third video frame based, at least in part, on only one of a plurality of possible motions of one or more objects from a first video frame to a second video frame.


2. The processor of claim 1, wherein the one or more circuits are to sample the first set of pixel data based, at least in part, on a set of backward pointing motion vectors from the second video frame to the first video frame.
2. The processor of claim 1, wherein the one or more circuits are further to determine the plurality of possible motions based, at least in part, on backward pointing motion vectors associated with pixels of the second video frame.


7. The processor of claim 1, wherein the one or more circuits are further to: generate an occlusion mask; generate a dis-occlusion mask; and generate the intermediate video frame based, at least in part, on the occlusion mask and the dis-occlusion mask.
21. The method of claim 16, further comprising: generating an occlusion mask; generating a dis-occlusion mask; and generating the third video frame based, at least in part, on the occlusion mask and the dis- occlusion mask.

8. The processor of claim 1, wherein the one or more circuits are to generate the intermediate frame based, at least in part, on receiving the first video frame, the second video frame, depth information, forward pointing motion vectors, and backward pointing motion vectors from one or more buffers.
22. The method of claim 16, wherein generating the third video frame is based, at least in part, on receiving the first video frame, the second video frame, depth information, and backward pointing motion vectors from one or more buffers.



10. A machine-readable medium having stored thereon a set of instructions, which if performed by one or more processors, cause the one or more processors to at least: sample a first set of pixel data from a first video frame; sample a second set of pixel data from a second video frame based, at least in part, on a set of forward pointing motion vectors from the first video frame to a pixel location in the second video frame; and generate an intermediate video frame between the first video frame and the second video frame based, at least in part, on the sampled first set of pixel data and the sampled second set of pixel data.
8. A machine-readable medium having stored thereon a set of instructions, which if performed by one or more processors, cause the one or more processors to at least: generate a third video frame based, at least in part, on only one of a plurality of possible motions of one or more objects from a first video frame to a second video frame.


17. A method, comprising; sampling a first set of pixel data from a first video frame; sampling a second set of pixel data from a second video frame based, at least in part, on a set of forward pointing motion vectors from the first video frame to a pixel location in the second video frame; and generating an intermediate video frame between the first video frame and the second video frame based, at least in part, on the sampled first set of pixel data and the sampled second set of pixel data.
16. A method, comprising: generating a third video frame based, at least in part, on only one of a plurality of possible motions of one or more objects from a first video frame to a second video frame.


7. The processor of claim 1, wherein the one or more circuits are further to: generate an occlusion mask; generate a dis-occlusion mask; and generate the intermediate video frame based, at least in part, on the occlusion mask and the dis-occlusion mask.

21. The method of claim 16, further comprising: generating an occlusion mask; generating a dis-occlusion mask; and generating the third video frame based, at least in part, on the occlusion mask and the dis- occlusion mask.



24. A system, comprising: one or more processors to: sample a first set of pixel data from a first video frame; sample a second set of pixel data from a second video frame based, at least in part, on a set of forward pointing motion vectors from the first video frame to a pixel location in the second video frame; and generate an intermediate video frame between the first video frame and the second video frame based, at least in part, on the sampled first set of pixel data and the sampled second set of pixel data; and one or more memories to store the intermediate video frame.
23. A system, comprising: one or more processors to generate a third video frame based, at least in part, on only one of a plurality of possible motions of one or more objects from a first video frame to a second video frame; and one or more memories to store the third video frame.





Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 1-5, 8, 10-11, 17-19, 24, 32 and 34 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Diggins (“Diggins”) [U.S Patent Application Pub. 2015/0078449A1]

Regarding claim 1, Diggins meets the claim limitations as follows:
A processor (i.e. a frame generator 100) [Fig. 1; para. 0031], comprising: one or more circuits (i.e. ‘fixed logic circuitry’) [Fig. 1; para. 0087-0091] to: 

sample a first set (e.g. ‘312’, ‘316’, or ‘320’) of pixel data from a first video frame (i.e. ‘302’) [Fig. 3a; para. 0034]; 
sample a second set of pixel data (i.e. ‘308’) from a second video frame (i.e. ‘304’) [Fig. 3a; para. 0034] based, at least in part, on a set of forward pointing motion vectors (e.g. motion vectors 310, 314, and 318) from the first video frame to the second video frame [Fig. 3a; para. 0034]; and 

generate an intermediate video frame (i.e. ‘Interpolated frame 306’) [Fig. 3a; para. 0034] between the first video frame (i.e. ‘302’) and the second video frame (i.e. ‘304’) [Fig. 1; para. 0034: ‘the motion vector 310 passes through an area of pixels 322 of the interpolated frame 306’] based, at least in part, on the sampled first set of pixel data and the sampled second set of pixel data [Fig. 1; para. 0034: ‘a prediction for the pixel data in the area 322 can be found using: (i) …, (ii) the values of the pixels in the area 312 and/or the values of the pixels in the block 308’].


Regarding claim 2, Diggins meets the claim limitations as follows:
The processor of claim 1, wherein the one or more circuits are to sample the first set of pixel data based, at least in part, on a set of backward pointing motion vectors (i.e. ‘using a backwards motion vector’) [para. 0035] from the second video frame to the first video frame.


Regarding claim 3, Diggins meets the claim limitations as follows:
The processor of claim 1, wherein the one or more circuits are further to identify a pixel (i.e. ‘322’) of the intermediate video frame (i.e. ‘306’) [Fig. 3a; para. 0034: ‘the motion vector 310 passes through an area of pixels 322’] that has a corresponding pixel identified using an intermediate motion vector [Fig. 3a; para. 0034: ‘the motion vector 310’] in only one of the first video frame (i.e. ‘312’) and the second video frame (i.e. ‘308’), and sample pixel data (i.e. ‘322’) from only the video frame having the corresponding pixel for the identified pixel.


Regarding claim 4, Diggins meets the claim limitations as follows:
The processor of claim 1, wherein the one or more circuits are also to generate a set of intermediate forward pointing motion vectors (e.g. ‘310’; ‘342’, ‘336’ or ‘330’) [Fig. 3a, 3b] from the intermediate video frame (i.e. ‘306’) [Fig. 3a, 3b] to the second video frame (i.e. ‘304’) [Fig. 3a, 3b] based, at least in part, on the set of forward pointing motion vectors (e.g. ‘310’) [Fig. 3a], and wherein the one or more circuits are to sample the second set of pixel data based (e.g. ‘308’, ‘346’; ‘340’ or ‘334’) [Fig. 3a, 3b], at least in part, on the set of intermediate forward pointing motion vectors.


Regarding claim 5, Diggins meets the claim limitations as follows:
The processor of claim 1, wherein the one or more circuits are further to: generate a set of intermediate forward pointing motion vectors from the intermediate video frame to the second video frame [Fig. 3a, 3b: ‘310’, ‘342’, ‘336’ and ‘330’]; generate a set of intermediate backward pointing motion vectors [Fig. 3b: ‘330’, ‘336’ and ‘342’] from the intermediate video frame to the first video frame; and generate the intermediate video frame based, at least in part, on the set of intermediate forward pointing motion vectors [Fig. 3a, 3b: ‘310’, ‘342’, ‘336’ and ‘330’] and the set of intermediate backward pointing motion vectors [Fig. 3b: ‘330’, ‘336’ and ‘342’; para. 0035].


Regarding claim 8, Diggins meets the claim limitations as follows:
The processor of claim 1, wherein the one or more circuits are to generate the intermediate video frame  based, at least in part on receiving the first video frame [Fig. 3a, 3b: ‘302’], the second video frame [Fig. 3a, 3b: ‘304’], depth information, forward pointing motion vectors [Fig. 3a, 3b; para. 0034-0035; 0038-0039] and backward pointing motion vectors [Fig. 3a, 3b; para. 0034-0035; 0038-0039] from one or more buffers [para. 0072-0073].


Regarding claim 10, all claim limitations are set forth as claim 1 in the form of ‘A non-transitory computer-readable storage medium’ [para. 0095: ‘a general purpose processor’] and rejected as per discussion for claim 1.


Regarding claim 11, all claim limitations are set forth as claim 2 in the form of ‘A non-transitory computer-readable storage medium’ and rejected as per discussion for claim 2.


Regarding claim 17, all claim limitations are set forth as claim 1 in the method form and rejected as per discussion for claim 1.


Regarding claim 18, all claim limitations are set forth as claim 2 in the method form and rejected as per discussion for claim 2.


Regarding claim 19, all claim limitations are set forth as claim 5 in the method form and rejected as per discussion for claim 5.


Regarding claim 24, all claim limitations are set forth as claim 1 in the system form and rejected as per discussion for claim 1. Diggins, para. 0072-0073, discloses ‘one or more memories to store the intermediate video frame’.


Regarding claim 25, Diggins meets the claim limitations as follows:
The system of claim 24, wherein the one or more processors are to: receive the set of forward pointing motion vectors [Fig. 3a] and a set of backward pointing motion vectors [para. 0035] from one or more buffers [para. 0072-0073]; and sample the first set of pixel data [Fig. 3a, 3b: para. 0034-0035] based, at least in part, on the set of backward pointing motion vectors.


Regarding claim 32, Diggins meets the claim limitations as follows:
The non-transitory computer-readable storage medium of claim 10, wherein each forward pointing motion vector in the set of forward pointing motion vectors is from a respective one of a plurality of pixel locations in the first video frame to the pixel location in the second video frame [Fig. 3a].


Regarding claim 34, Diggins meets the claim limitations as follows:
The system of claim 24, wherein: the first and second video frames are consecutive video frames [Fig. 3a, 3b: Frame 302 and 304 are consecutive]; and the intermediate video frame is interpolated (i.e. ‘306’) [Fig. 3a, 3b] between the first and second video frames.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 6, 20, 26, and 27 rejected under 35 U.S.C. 103 as being unpatentable over Diggins et al. (“Diggins”) [U.S Patent Application Pub. 2015/0078449A1] in view of Park et al. (“Park”) [US 2015/0281727 A1]


Regarding claim 6, Diggins meets the claim limitations as follows:
The processor of claim 5, wherein the one or more circuits are further to: generate the set of intermediate forward pointing motion vectors [Fig. 3a, 3b] based, at least in part, on depth values of pixels in the first video frame; and generate the set of intermediate backward pointing motion vectors [Fig. 3a, 3b] based, at least in part, on depth values of pixels in the second video frame.
Diggins does not disclose explicitly the following claim limitations (emphasis added):
wherein the one or more circuits are further to: generate the set of intermediate forward pointing motion vectors based, at least in part, on depth values of pixels in the first video frame; and generate the set of intermediate backward pointing motion vectors based, at least in part, on depth values of pixels in the second video frame.
generate the set of intermediate forward pointing motion vectors based, at least in part, on depth values of pixels in the first video frame; and generate the set of intermediate backward pointing motion vectors based, at least in part, on depth values of pixels in the second video frame.
However in the same field of endeavor Park discloses the deficient claim as follows: 
generate the set of intermediate forward pointing motion vectors based, at least in part, on depth values of pixels [para. 0012-0013, 0102-0103, 0116: ‘a depth value of a current motion searching location’] in the first video frame; and generate the set of intermediate backward pointing motion vectors based, at least in part, on depth values of pixels in the second video frame.
Diggins and Park are combinable because they are from the same field of video compression.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Diggins and Park as motivation to include encoding a video using a depth information to overcome the problems due to limitations and disadvantages of the related arts [Park: para. 0008-0015].


Regarding claim 20, Diggins meets the claim limitations set forth in claim 19.
Diggins does not disclose explicitly the following claim limitations (emphasis added):
The method of claim 19, wherein generating the set of intermediate forward pointing motion vectors is based, at least in part, on depth values of pixels in the first video frame.
However in the same field of endeavor Park discloses the deficient claim as follows: 
wherein generating the set of intermediate forward pointing motion vectors is based, at least in part, on depth values of pixels [para. 0012-0013, 0102-0103, 0116: ‘a depth value of a current motion searching location’] in the first video frame.
Diggins and Park are combinable because they are from the same field of video compression.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Diggins and Park as motivation to include encoding a video using a depth information to overcome the problems due to limitations and disadvantages of the related arts [Park: para. 0008-0015].



Regarding claim 26, Diggins meets the claim limitations as follows:
The system of claim 24, wherein the one or more processors are further to: receive a first set of depth values from a buffer; generate a set of intermediate forward pointing motion vectors [Fig. 3a, 3b] from the intermediate video frame to the second video frame based, at least in part, on the set of forward pointing motion vectors and the first set of depth values; and generate the intermediate video frame based [Fig. 3a, 3b], at least in part, on the set of intermediate forward pointing motion vectors.
Diggins does not disclose explicitly the following claim limitations (emphasis added):
wherein the one or more processors are to: receive a first set of depth values from a buffer; generate a set of intermediate forward pointing motion vectors from the intermediate video frame to the second video frame based, at least in part, on the set of forward pointing motion vectors and the first set of depth values; and generate the intermediate video frame based, at least in part, on the set of intermediate forward pointing motion vectors.
However in the same field of endeavor Park discloses the deficient claim as follows: 
wherein the one or more processors are to: receive a first set of depth values from a buffer [para. 0012-0013, 0102-0103, 0116: ‘a depth value of the current motion searching location is equal to the stored value’]; generate a set of intermediate forward pointing motion vectors from the intermediate video frame to the second video frame based, at least in part, on the set of forward pointing motion vectors and the first set of depth values [para. 0012-0013, 0102-0103, 0116: ‘according to a depth information of the current CU extracted from a depth image’];
Diggins and Park are combinable because they are from the same field of video compression.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Diggins and Park as motivation to include encoding a video using a depth information to overcome the problems due to limitations and disadvantages of the related arts [Park: para. 0008-0015].


Regarding claim 27, Diggins meets the claim limitations as follows:
The system of claim 26, wherein the one or more processors are further to: receive a second set of depth values; generate a set of intermediate backward pointing motion vectors [Fig. 3a, 3b] from the intermediate video frame to the first video frame based, at least in part, on a set of backward pointing motion vectors and the second set of depth values; and generate the intermediate video frame based [Fig. 3a, 3b], at least in part, on the set of intermediate backward pointing motion vectors.
Diggins does not disclose explicitly the following claim limitations (emphasis added):
wherein the one or more processors are further to: receive a second set of depth values from a buffer; generate a set of intermediate backward pointing motion vectors from the intermediate video frame to the first video frame based, at least in part, on a set of backward pointing motion vectors and the second set of depth values; and generate the intermediate video frame based, at least in part, on the set of intermediate backward pointing motion vectors.
However in the same field of endeavor Park discloses the deficient claim as follows: 
wherein the one or more processors are further to: receive a second set of depth values from a buffer [para. 0012-0013, 0102-0103, 0116: ‘a depth value of the current motion searching location is equal to the stored value’]; generate a set of intermediate backward pointing motion vectors from the intermediate video frame to the first video frame based, at least in part, on a set of backward pointing motion vectors and the second set of depth values [para. 0012-0013, 0102-0103, 0116: ‘according to a depth information of the current CU extracted from a depth image’];
Diggins and Park are combinable because they are from the same field of video compression.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Diggins and Park as motivation to include encoding a video using a depth information to overcome the problems due to limitations and disadvantages of the related arts [Park: para. 0008-0015].


Claims 7 and 22 rejected under 35 U.S.C. 103 as being unpatentable over Diggins et al. (“Diggins”) [U.S Patent Application Pub. 2015/0078449A1] in view of Kuo et al. (“Kuo”) [US 6,618,439 B1] further in view of Ozcelik et al. (“Ozcelik”) [US 5,612,745]

Regarding claim 7, Diggins meets the claim limitations as follows:
The processor of claim 1, wherein the one or more circuits are further to: generate an occlusion mask (i.e. ‘418’) [Fig. 4; para. 0044-0046: ‘The block 418 represents an occluded area of the image’]; generate a dis-occlusion mask (i.e. ‘416’) [Fig. 4; para. 0044-0046: ‘The area 416 represents a revealed area of the image’]; and generate the intermediate video frame [Fig. 4: ‘Interpolated frame’] based, at least in part, on the occlusion mask and the dis-occlusion mask.
Diggins does not disclose explicitly the following claim limitations (emphasis added):
wherein the one or more circuits are further to: generate an occlusion mask; generate a dis-occlusion mask; and generate the intermediate video frame based, at least in part, on the occlusion mask and the dis-occlusion mask.
However in the same field of endeavor Kuo discloses the deficient claim as follows: 
generate an occlusion mask (i.e. ‘a covered block (CB)’) [col. 6, ll. 25-40]; generate a dis-occlusion mask (i.e. ‘an uncovered block (UB)’) [col. 6, ll. 25-40]; and generate the intermediate video frame (i.e. ‘the pixel of the interpolated frame can be predicted’ [Fig. 2A: Step 3: Determine the motion vector for each pixel by bidirectional prediction; col. 5, ll. 5] based, at least in part, on the occlusion mask and the dis-occlusion mask.
Diggins and Kuo are combinable because they are from the same field of video compression.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Diggins and Kuo as motivation to include covered/uncovered blocks so as to provide a fast motion-compensate interpolation (FMCI) and low bit rates [Kuo: col. 6, ll. 5] in accordance with the video standard H.26x/MPEG).
Neither Diggins nor Kuo discloses explicitly the following claim limitations (emphasis added):
generate an occlusion mask; generate a dis-occlusion mask; and generate the intermediate video frame based, at least in part, on the occlusion mask and the dis-occlusion mask.
However in the same field of endeavor Ozcelik discloses the deficient claim as follows: 
generate an occlusion mask [col. 1, ll. 64-68; col. 2, ll. 5]; generate a dis-occlusion mask; and generate the intermediate video frame based, at least in part, on the occlusion mask and the dis-occlusion mask.
Diggins, Kuo and Ozcelik are combinable because they are from the same field of video compression.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Diggins, Kuo and Ozcelik as motivation to include masks for covered/uncovered blocks so as to detect occlusion/dis-occlusion blocks.


Regarding claim 22, all claim limitations are set forth as claim 7 in the method form and rejected as per discussion for claim 7 as follows:
The method of claim 17, further comprising: generating an occlusion mask [See rejection of claim 7 limitation “generate an occlusion mask”]; generating a dis-occlusion mask [See rejection of claim 7 limitation “generate a dis-occlusion mask”]; sampling the first set of pixel data based (i.e. ‘generate the intermediate video frame’) [See rejection of claim 7 limitation “generate the intermediate video frame”], at least in part, on the occlusion mask; and sampling the second set of pixel data based (i.e. ‘generate the intermediate video frame’) [See rejection of claim 7 limitation “generate the intermediate video frame”], at least in part, on the dis-occlusion mask.


Claims 9, 16, 23, and 30 rejected under 35 U.S.C. 103 as being unpatentable over Diggins et al. (“Diggins”) [U.S Patent Application Pub. 2015/0078449A1] in view of Sirtori et al. (“Sirtori”) [US 2005/0030316 A1]

Regarding claim 9, Diggins meets the claim limitations set forth in claim 1.
Diggins does not disclose explicitly the following claim limitations:
The processor of claim 1, wherein each forward pointing motion vector in the set of forward pointing motion vectors comprises a projected vertex movement.
However in the same field of endeavor Sirtori discloses the deficient claim as follows: 
wherein each forward pointing motion vector in the set of forward pointing motion vectors comprises a projected vertex movement [Fig. 6; para. 0092-0096: ‘the generic vertex v’].
Diggins and Sirtori are combinable because they are from the same field of video compression.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Diggins and Sirtori as motivation to include a projected vertex movement to locate a 3D object within a scene [Sirtory: para. 0011].



Regarding claim 16, all claim limitations are set forth as claim 9 in the form of ‘A non-transitory computer-readable storage medium’ and rejected as per discussion for claim 9.


Regarding claim 23, all claim limitations are set forth as claim 9 in the method form and rejected as per discussion for claim 9.


Regarding claim 30, all claim limitations are set forth as claim 9 in the system form and rejected as per discussion for claim 9.


Claims 12 and 29 rejected under 35 U.S.C. 103 as being unpatentable over Diggins et al. (“Diggins”) [U.S Patent Application Pub. 2015/0078449A1] in view of Lee et al. (“Lee”) [US 2014/0035905 A1] 

Regarding claim 12, Diggins meets the claim limitations set forth in claim 10.
Diggins does not disclose explicitly the following claim limitations (emphasis added):
The non-transitory computer-readable storage medium of claim 10, wherein the intermediate video frame is a first intermediate video frame, and wherein the set of instructions, if performed by the one or more processors, further cause the one or more processors to: generate a second intermediate video frame between the first video frame and the second video frame based, at least in part, on the first set of pixel data and the second set of pixel data.
However in the same field of endeavor Lee discloses the deficient claim as follows: 
generate a second intermediate video frame between the first video frame and the second video frame based, at least in part, on the first set of pixel data and the second set of pixel data [Fig. 4].
Diggins and Lee are combinable because they are from the same field of video compression.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Diggins and Lee as motivation to generate multiple intermediate frames between first and second key frames for a wide range of applications [Lee: para. 0005-0008].


Regarding claim 29, all claim limitations are set forth as claim 12 in the system form and rejected as per discussion for claim 12 as follows:
The system of claim 24, wherein the one or more processors are further to: generate one or more additional intermediate video frames [Fig. 4] between the first video frame and the second video frame based, at least in part, on the first video frame, the second video frame [See rejection of claim 12 limitation “generate a second intermediate video frame”], the set of forward pointing motion vectors, a set of backward pointing motion vectors, and a set of depth indicators [para. 0019: ‘the intermediate depth frame’].


Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over Diggins et al. (“Diggins”) [U.S Patent Application Pub. 2015/0078449A1] in view of Alshin et al. (“Alshin”) [US 2013/0083851 A1] 

Regarding claim 13, Diggins meets the claim limitations set forth in claim 10.
Diggins does not disclose explicitly the following claim limitations:
The non-transitory computer-readable storage medium of claim 10, wherein the set of instructions, which performed by the one or more processors, further cause the one or more processors to: generate the intermediate video frame based, at least in part, on a weighted average of pixel color information from the first set of pixel data and the second set of pixel data for pixels of the intermediate video frame that have a corresponding pixel in the first video frame identified using a first intermediate motion vector and a corresponding pixel in the second video frame identified using a second intermediate motion vector.
However in the same field of endeavor Alshin discloses the deficient claim as follows: 
wherein the set of instructions, which performed by the one or more processors, further cause the one or more processors to: generate the intermediate video frame (i.e. ‘pixel unit motion compensation’) [para. 0160, 0168, 0183-0186: PA (Eq. 7) and PB (Eq. 8)] based, at least in part, on a weighted average of pixel color information from the first set of pixel data and the second set of pixel data for pixels [Fig. 15, 16; para. 0186: ‘using an average value or weighted sum of the values of the first and second displacement corresponding pixels PA, PB’] of the intermediate video frame that have a corresponding pixel in the first video frame identified using a first intermediate motion vector (i.e. Vx, Vy) and a corresponding pixel in the second video frame identified using a second intermediate motion vector.
Diggins and Alshin are combinable because they are from the same field of video compression.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Diggins and Alshin as motivation to include motion compensation using an average value or a weighted sum of pixels of the first and second corresponding regions so as to efficiently predict a small motion in a block [Alshin: para. 0160].


Claim 14 rejected under 35 U.S.C. 103 as being unpatentable over Diggins et al. (“Diggins”) [U.S Patent Application Pub. 2015/0078449A1] in view of Alshin et al. (“Alshin”) [US 2013/0083851 A1] further in view of Takahashi (“Takahashi”) [US 6,792,043]

Regarding claim 14, Diggins meets the claim limitations set forth in claim 10.
Diggins does not disclose explicitly the following claim limitations:
The non-transitory computer-readable storage medium of claim 13, wherein the pixel color information is a first set of RGB values from the first set of pixel data, and a second set of RGB values from the second set of pixel data.
However in the same field of endeavor Alshin discloses the deficient claim as follows: 
wherein the pixel color information is a first set of RGB values (i.e. chroma component) [para. 0066] from the first set of pixel data, and a second set of RGB values (i.e. chroma component) [para. 0066] from the second set of pixel data.
Diggins and Alshin are combinable because they are from the same field of video compression.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Diggins and Alshin as motivation to include motion compensation using an average value or a weighted sum of pixels of the first and second corresponding regions so as to efficiently predict a small motion in a block [Alshin: para. 0160].
Neither Diggins nor Alshi discloses explicitly the following claim limitations:
wherein the pixel color information is a first set of RGB values from the first set of pixel data, and a second set of RGB values from the second set of pixel data.
However in the same field of endeavor Takahashi discloses the deficient claim as follows: 
wherein the pixel color information is a first set of RGB values (i.e. R, G, B) [col. 21, ll. 45-50] from the first set of pixel data, and a second set of RGB values (i.e. R, G, B) [col. 21, ll. 45-50] from the second set of pixel data.
Diggins, Alshin and Takahashi are combinable because they are from the same field of video compression.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Diggins, Alshin and Takahashi as motivation to include motion compensation using an average value or a weighted sum of pixels of the first and second corresponding regions so as to efficiently predict a small motion in a block [Alshin: para. 0160].



Claim 15 rejected under 35 U.S.C. 103 as being unpatentable over Diggins et al. (“Diggins”) [U.S Patent Application Pub. 2015/0078449A1] in view of in view of Kuo et al. (“Kuo”) [US 6,618,439 B1]

Regarding claim 15, Diggins meets the claim limitations as follows:
The non-transitory computer-readable storage medium of claim 10, wherein the set of instructions, if performed by the one or more processors, further cause the one or more processors to: determine set of occluded pixels [Fig. 4; para. 0044: ‘the block 418 represents an occluded area of the image’]; determine a set of dis-occluded pixels [Fig. 4; para. 0044: ‘a revealed area of the image’ 416]; and generate the intermediate video frame based, at least in part, on the set of occluded pixels and the set of dis-occluded pixels [Fig. 4].
Diggins does not disclose explicitly the following claim limitations:
determine set of occluded pixels; determine a set of dis-occluded pixels; and
generate the intermediate video frame based, at least in part, on the set of occluded pixels and the set of dis-occluded pixels.
However in the same field of endeavor Kuo discloses the deficient claim as follows: 
determine set of occluded pixels (i.e. ‘a covered block (CB)’) [col. 6, ll. 25-40]; determine a set of dis-occluded pixels (i.e. ‘an uncovered block (UB)’) [col. 6, ll. 25-40]; and generate the intermediate video frame (i.e. ‘the pixel of the interpolated frame can be predicted’ [Fig. 2A: Step 3: Determine the motion vector for each pixel by bidirectional prediction; col. 5, ll. 5] based, at least in part, on the set of occluded pixels and the set of dis-occluded pixels.
Diggins and Kuo are combinable because they are from the same field of video compression.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Diggins and Kuo as motivation to include covered/uncovered blocks so as to provide a fast motion-compensate interpolation (FMCI) and low bit rates [Kuo: col. 6, ll. 5] in accordance with the video standard H.26x/MPEG).


Claim 21 rejected under 35 U.S.C. 103 as being unpatentable over Diggins et al. (“Diggins”) [U.S Patent Application Pub. 2015/0078449A1] in view of Sung et al. (“Sung”) [US  2011/0255592 A1]


Regarding claim 21, Diggins meets the claim limitations as follows:
The method of claim 17, further comprising: identifying a pixel of the intermediate video frame that does not have a corresponding pixel (i.e. ‘418’) in the second video frame (i.e. ‘406) [Fig. 4; para. 0044: ‘the block 418 represents an occluded area of the image’] identified using a forward pointing motion vector [Fig. 3a; 4], or a corresponding pixel in the first video frame identified using a backward pointing motion vector [Fig. 3b; para. 0035: ‘using a backwards motion vector’]; and setting the identified pixel of the intermediate video frame [Fig. 3a; para. 0034: ] to a color of one of a pixel at a same location as the identified pixel in the first video frame or the second video frame based, at least in part, on depth values of the pixels at the same location as the identified pixel in the first video frame and the second video frame.
Diggins does not disclose explicitly the following claim limitations (emphasis added):
identifying a pixel of the intermediate video frame that does not have a corresponding pixel in the second video frame identified using a forward pointing motion vector, or a corresponding pixel in the first video frame identified using a backward pointing motion vector; and setting the identified pixel of the intermediate video frame to a color of one of a pixel at a same location as the identified pixel in the first video frame or the second video frame based, at least in part, on depth values of the pixels at the same location as the identified pixel in the first video frame and the second video frame.
However in the same field of endeavor Sung discloses the deficient claim as follows: 
identifying a pixel of the intermediate video frame that does not have a corresponding pixel in the second video frame [para. 0084: ‘a reference picture pixel … is occluded’] identified using a forward pointing motion vector, or a corresponding pixel in the first video frame identified using a backward pointing motion vector; and setting the identified pixel of the intermediate video frame to a color of one of a pixel at a same location (i.e. ‘warping’) as the identified pixel in the first video frame (i.e. ‘the reference pixel’) [para. 0084: ‘warping of the intermediate picture pixel using color-and depth- information of the reference pixel’] or the second video frame based, at least in part, on depth values (i.e. ‘color-and depth-information’) of the pixels at the same location (i.e. ‘warping’) as the identified pixel in the first video frame and the second video frame [para. 0065, 0084: ‘color information and depth information of the second pixel of the reference picture are warped to color information and depth information of the intermediate picture pixel, respectively’].
Diggins and Sung are combinable because they are from the same field of video compression.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Diggins and Sung as motivation to generate an intermediate picture pixels in occlusion area of the next picture by warping using a color-and -depth information.


Claim 28 rejected under 35 U.S.C. 103 as being unpatentable over Diggins et al. (“Diggins”) [U.S Patent Application Pub. 2015/0078449A1] in view of Park et al. (“Park”) [US 2015/0281727 A1] further in view of Kuo et al. (“Kuo”) [US 6,618,439 B1] further in view of Ozcelik et al. (“Ozcelik”) [US 5,612,745]

Regarding claim 28, Diggins in view of Park meets the claim limitations as follows:
The system of claim 27, wherein the one or more processors are further to: 
generate an occlusion mask (i.e. ‘418’) [Fig. 4; para. 0044-0046: ‘The block 418 represents an occluded area of the image’]; generate a dis-occlusion mask (i.e. ‘416’) [Fig. 4; para. 0044-0046: ‘The area 416 represents a revealed area of the image’]; and generate the intermediate video frame [Fig. 4: ‘Interpolated frame’] based, at least in part, on the occlusion mask and the dis-occlusion mask.
Diggins does not disclose explicitly the following claim limitations (emphasis added):
wherein the one or more circuits are further to: generate an occlusion mask; generate a dis-occlusion mask; and generate the intermediate video frame based, at least in part, on the occlusion mask and the dis-occlusion mask.
However in the same field of endeavor Kuo discloses the deficient claim as follows: 
generate an occlusion mask (i.e. ‘a covered block (CB)’) [col. 6, ll. 25-40]; generate a dis-occlusion mask (i.e. ‘an uncovered block (UB)’) [col. 6, ll. 25-40]; and generate the intermediate video frame (i.e. ‘the pixel of the interpolated frame can be predicted’ [Fig. 2A: Step 3: Determine the motion vector for each pixel by bidirectional prediction; col. 5, ll. 5] based, at least in part, on the occlusion mask and the dis-occlusion mask.
Diggins, Park and Kuo are combinable because they are from the same field of video compression.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Diggins and Kuo as motivation to include covered/uncovered blocks so as to provide a fast motion-compensate interpolation (FMCI) and low bit rates [Kuo: col. 6, ll. 5] in accordance with the video standard H.26x/MPEG).
Neither Diggins, Park nor Kuo discloses explicitly the following claim limitations (emphasis added):
generate an occlusion mask; generate a dis-occlusion mask; and generate the intermediate video frame based, at least in part, on the occlusion mask and the dis-occlusion mask.
However in the same field of endeavor Ozcelik discloses the deficient claim as follows: 
generate an occlusion mask [col. 1, ll. 64-68; col. 2, ll. 5]; generate a dis-occlusion mask; and generate the intermediate video frame based, at least in part, on the occlusion mask and the dis-occlusion mask.
Diggins, Park, Kuo and Ozcelik are combinable because they are from the same field of video compression.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Diggins, Park, Kuo and Ozcelik as motivation to include masks for covered/uncovered blocks so as to detect occlusion/dis-occlusion blocks.



Claims 31 and 33 rejected under 35 U.S.C. 103 as being unpatentable over Diggins et al. (“Diggins”) [U.S Patent Application Pub. 2015/0078449A1] in view of Dane et al. (“Dane”) [US 2009/0148058 A1]


Regarding claim 31, Diggins meets the claim limitations as follows:
The processor of claim 1, wherein the one or more circuits are further to transmit the generated intermediate video frame over a network [Fig. 1; para. 0009: ‘generate output frame’].
Diggins does not disclose explicitly the following claim limitations (emphasis added):
wherein the one or more circuits are further to transmit the generated intermediate video frame over a network.
However in the same field of endeavor Dane discloses the deficient claim as follows: 
wherein the one or more circuits are further to transmit the generated intermediate video frame [para. 0059, 0083: ‘send it from an output video frame buffer to drive a display device’] over a network [Fig. 1 shows a network of encoder and decoder].
Diggins and Dane are combinable because they are from the same field of video compression.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Diggins and Dane as motivation to include a network of encoder/decoder in accordance with video standards such as MPEG-2, MPEG-4, … or H.264.


Regarding claim 33, Diggins meets the claim limitations set forth in claim 17.
Diggins does not disclose explicitly the following claim limitations (emphasis added):
The method of claim 17, further comprising displaying the generated intermediate video frame.
However in the same field of endeavor Dane discloses the deficient claim as follows: 
further comprising displaying the generated intermediate video frame 
[para. 0059, 0083: ‘send it from an output video frame buffer to drive a display device’].
Diggins and Dane are combinable because they are from the same field of video compression.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Diggins and Dane as motivation to include a network of encoder/decoder in accordance with video standards such as MPEG-2, MPEG-4, … or H.264.


Claim 35 rejected under 35 U.S.C. 103 as being unpatentable over Diggins et al. (“Diggins”) [U.S Patent Application Pub. 2015/0078449A1] further in view of Chen et al. (“Chen”) [US 10,110,914 B1]

Regarding claim 35, Diggins meets the claim limitations set forth in claim 25.
Diggins does not disclose explicitly the following claim limitations (emphasis added):
The system of claim 25, wherein the one or more processors are to: generate the intermediate video frame by forward warping the set of forward pointing motion vectors and the set of backward pointing motion vectors based, at least in part, on the first set of pixel data and the second set of pixel data.
However in the same field of endeavor Chen discloses the deficient claim as follows: 
wherein the one or more processors are to: generate the intermediate video frame by forward warping (i.e. ‘projecting’) [col. 1, ll. 55-60: ‘to generate a prediction block by projecting pixels of the current block to a warped patch within a reference frame’; col. 2, ll. 55-65] the set of forward pointing motion vectors and the set of backward pointing motion vectors based, at least in part, on the first set of pixel data and the second set of pixel data.
Diggins and Chen are combinable because they are from the same field of video compression.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Diggins and Chen as motivation to project (i.e. warp) pixels of the current block to corresponding pixels in the reference block for some motion within a block is not purely transitional [Chen: col. 2, ll. 50-60].


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D LE/
Primary Examiner, Art Unit 2488